              Case 18-12491-CSS              Doc 1505       Filed 10/03/19   Page 1 of 17



GLOBAL NOTES:

The Monthly Operating Report Includes Activity for the following Debtors:

                          Debtor                          Case Number
Promise Healthcare Group, LLC                               18-12491
Promise Properties of Shreveport, LLC                       18-12492
HLP HealthCare, Inc.                                        18-12493
Promise Healthcare Holdings, Inc.                           18-12494
Quantum Health, Inc.                                        18-12495
HLP Properties, Inc.                                        18-12496
Quantum Properties, L.P.                                    18-12497
Promise Healthcare of California, Inc.                      18-12498
Promise Healthcare, Inc.                                    18-12499
PH-ELA, Inc.                                                18-12500
Promise Hospital of East Los Angeles, L.P.                  18-12501
Promise Healthcare #2, LLC                                  18-12502
Success Healthcare, LLC                                     18-12503
HLP of Los Angeles, LLC                                     18-12504
Promise Hospital of Dallas, Inc.                            18-12505
Promise Hospital of Overland Park, Inc.                     18-12506
Promise Hospital of Wichita Falls, Inc.                     18-12507
Promise Skilled Nursing Facility of Overland Park, Inc.     18-12508
Promise Skilled Nursing Facility of Wichita Falls, Inc.     18-12509
Promise Hospital of Phoenix, Inc.                           18-12510
Promise Hospital of Ascension, Inc.                         18-12511
Promise Hospital of Baton Rouge, Inc.                       18-12512
Promise Hospital of Louisiana, Inc.                         18-12513
Promise Hospital of Salt Lake, Inc.                         18-12515
Promise Hospital of Vicksburg, Inc.                         18-12516
HLP of Shreveport, Inc.                                     18-12517
Bossier Land Acquisition Corp.                              18-12518
Promise Hospital of Florida at The Villages, Inc.           18-12519
Promise Hospital of Dade, Inc.                              18-12520
Promise Hospital of Lee, Inc.                               18-12521
Promise Properties of Dade, Inc.                            18-12522
Promise Properties of Lee, Inc.                             18-12523
Success Healthcare 1, LLC                                   18-12524
LH Acquisition, LLC                                         18-12528
HLP Properties of Vidalia, LLC                              18-12529
Vidalia Real Estate Partners, LLC                           18-12530
HLP Properties at the Villages Holdings, LLC                18-12531
HLP Properties at the Villages, L.L.C.                      18-12532
Promise Behavioral Health Hospital of Shreveport, Inc.      18-12533
Promise Rejuvenation Centers, Inc.                          18-12534
Promise Rejuvenation Center at the Villages, Inc.           18-12535
PHG Technology Development and Services Company             18-12536
              Case 18-12491-CSS           Doc 1505       Filed 10/03/19      Page 2 of 17




This Monthly Operating Report (“MOR”) has been prepared solely for the purpose of complying with the
monthly reporting requirements applicable in these chapter 11 cases and is in a format acceptable to
the United States Trustee. The financial information contained herein is limited in scope and covers a
limited time period. Such information is preliminary and unaudited, and is not prepared in accordance
with generally accepted accounting principles (“GAAP”) in the United States. In addition, the financial
statements and supplemental information contained herein represent condensed combined
information.

The unaudited financial statements have been derived from the books and records of the Debtors. This
information, however, has not been subject to certain procedures that would typically be applied to
financial information in accordance with GAAP, and upon application of such procedures the financial
information could be subject to material change.

The financial information contained herein is presented on a preliminary and unaudited basis and
remains subject to future adjustments.

The results of operations contained herein are not necessarily indicative of results which may be
expected for any other period or for the full year and may not necessarily reflect the consolidated
results of operation and financial position of the Debtors in the future.



Notes to MOR schedules:

MOR-1 (Statement of Cash Flows)

Note: Debtors with no activity are not listed in this schedule

    (1) The information contained herein is provided to fulfill the requirements of the Office of the
        United States Trustee. All information contained herein is unaudited and subject to future
        adjustment. Certain totals may not sum due to rounding.
    (2) This statement reflects unrestricted cash and represents the book activity of the company. Due
        to the consolidated cash management reporting system, certain cash payments may be paid out
        of a legal entity that is different than the legal entity where the expenses were incurred. Also,
        certain cash receipts may be received in a different legal entity that is different than the legal
        entity where the accounts receivable is recorded.
    (3) Book Cash Flow excludes intercompany transfers.
    (4) Ending Bank Cash reflects the amount of cash at each of the Debtors’ accounts as reflected on
        MOR 1a.
    (5) The Quarterly U.S. Trustee fee is calculated based on the total disbursements by debtor.

MOR-1a (Bank Accounts)

The Debtors prepare bank reconciliations for all open and active bank accounts on a monthly basis.
Check registers and/or disbursement journals are maintained for each disbursement account within the
Debtors’ financial accounting systems. Bank statements and reconciliations for all open and active bank
             Case 18-12491-CSS            Doc 1505      Filed 10/03/19       Page 3 of 17



accounts are retained by the Debtors and are available upon request by the United States Trustee’s
office.

MOR-2 (Statement of Operations)

Note: Debtors with no activity are listed on the schedule with values reflected as zero for each line. The
Statement of Operations is prepared on an accrual basis. The accrual basis of accounting recognizes
revenue when it is realized and expenses when they are incurred, regardless of when cash is received or
paid.

    (1) The information contained herein is provided to fulfill the requirements of the Office of the
        United States Trustee. All information contained herein is unaudited and subject to future
        adjustment. Certain totals may not sum due to rounding.

MOR-3 (Balance Sheet)

Note: Debtors with no activity are listed on the schedule with values reflected as zero for each line. The
balance sheet is presented without intercompany eliminations.

    (1) The information contained herein is provided to fulfill the requirements of the Office of the
        United States Trustee. All information contained herein is unaudited and subject to future
        adjustment. Certain totals may not sum due to rounding.
    (2) Note PH-ELA, Inc. and Quantum Health, Inc. are former operating entities. The negative
        Accounts Receivable balance reflects legacy entries that will be cleared over time and not
        amounts owed to these entities.
    (3) The Company keeps both due from and due to related parties entries for the respective entities
        in the asset section of the balance sheet per their books and records.
    (4) There may be other pre-petition obligations that were either granted to pay via First Day
        Motions or other senior debts such as mortgages and capital leases that will be paid in the
        normal course.
    (5) Defalco payroll tax payments are being escrowed by the Company into a separate account per
        the agreed to stipulations.



MOR-4

As of July 31, 2019, the Debtors were current on all undisputed post-petition taxes.

See schedule for notes



MOR-5

See schedule for notes
              Case 18-12491-CSS           Doc 1505       Filed 10/03/19      Page 4 of 17




The undersigned, having reviewed the attached report and being familiar with the Debtors financial
affairs, verifies, under penalty of perjury, that the information contained herein is complete, accurate
and truthful to the best of my knowledge, information and belief.




____________________________________

Andrew Hinkelman

Interim Chief Financial Officer and Chief Restructuring Officer

Promise Healthcare Group, LLC, et al.
                                          Case 18-12491-CSS                 Doc 1505           Filed 10/03/19          Page 5 of 17



                                                                   UNITED STATES BANKRUPTCY COURT

                                                                              District of Delaware

In re: Promise Healthcare Group, LLC, et al                                                                                    Case No. 18-12491 (Jointly Administered)

Debtor                                                                                                              Reporting Period: July 1-31, 2019

                                                                                                                       Federal Tax ID: XX-XXXXXXX

                                                                      MONTHLY OPERATING REPORT
 Required Documents                                                                                              Form No.                Document          Explanation
                                                                                                                                         Attached          Attached
  Schedule of Cash Receipts and Disbursements                                                                  MOR-1                         X
    Bank Reconciliation (or copies of debtor's bank reconciliations)                                           MOR-1a                        X
    Schedule of Professional Fees Paid                                                                         MOR-1b                        X
    Copies of bank statements
    Cash disbursements journals
  Statement of Operations                                                                                      MOR-2                         X
  Balance Sheet                                                                                                MOR-3                         X
  Status of Postpetition Taxes                                                                                 MOR-4                         X
    Copies of IRS Form 6123 or payment receipt                                                                                               X
    Copies of tax returns filed during reporting period
  Summary of Unpaid Postpetition Debts                                                                         MOR-4                         X
    Listing of aged accounts payable                                                                           MOR-4                         X
  Accounts Receivable Reconciliation and Aging                                                                 MOR-5                         X
  Debtor Questionnaire                                                                                         MOR-5                          x
I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.

                                                                                                                          Date:      10/3/2019
 Signature of Debtor
                                                                                                                          Date:      10/3/2019
 Signature of Authorized Individual*
 Printed Name of Authorized Individual Andrew Hinkelman                                                                   Date:      10/3/2019
*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited
liability company.
                                                                                    Case 18-12491-CSS                                            Doc 1505                       Filed 10/03/19                            Page 6 of 17                                                                           Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                              Debtors-in-Possession
                                                                                                                                                                                                                                                                                                            Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                    Reporting Period: July 1-31, 2019




Legal Entity:                          Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Skilled            Promise Hospital
                                       of Ascension, Inc. of Baton Rouge, of Dade, Inc.   of Dallas, Inc.  of East Los      of Florida at The of Lee, Inc.    of Louisiana, Inc. of Phoenix, Inc. of Salt Lake, Inc. of Vicksburg, Inc. of Wichita Falls, Nursing Facility of of Overland Park,
                                                          Inc.                                             Angeles, L.P.    Villages, Inc.                                                                                              Inc.              Wichita Falls, Inc. Inc.




Case Number                            18-12511             18-12512               18-12520             18-12505             18-12501            18-12519            18-12521             18-12513            18-12510            18-12515             18-12516             18-12507             18-12509               18-12506
Receipts
   Operating Receipts                   $      1,506,664    $          134,875     $          346,842   $          377,855   $     3,289,221     $          72,210   $          345,129   $     3,658,045     $     1,495,400     $     1,268,216      $          789,613   $          716,634   $          274,043     $          917,547
   Other Receipts[1]                                   -                     -                      -                    -                 -                     -                    -                 -                   -                   -                       -                   48                    -                  1,656
Total Receipts                          $      1,506,664    $          134,875     $          346,842   $          377,855   $     3,289,221     $          72,210   $          345,129   $     3,658,045     $     1,495,400     $     1,268,216      $          789,613   $          716,682   $          274,043     $          919,203

Operating Disbursements
   Payroll & Taxes                                11,100                       -                    -                1,940                   0                   -                    -         1,501,915                     -                    -                6,230                2,598                  541                  4,266
   Insurance & Benefits                                -                       -                    -                    -                   -                   -                    -                 -                     -                    -                    -                    -                2,155                      -
   Occupancy / Lease                                   -                       -                    -                    -                  98                   -                    -                 -                     -              103,899              142,856                    -                    -                      -
   Other Operating                                63,043                       -               10,766               58,635              26,004               1,033                3,215           718,272                85,038               90,709              118,390               25,805               23,464                122,537
Total Operating Disbursements                     74,142                       -               10,766               60,575              26,102               1,033                3,215         2,220,187                85,038              194,608              267,476               28,403               26,160                126,803

Operating Cash Flow                     $      1,432,521    $          134,875     $          336,076   $          317,280   $     3,263,119     $          71,177   $          341,914   $     1,437,858     $     1,410,361     $     1,073,608      $          522,137   $          688,279   $          247,883     $          792,400

Net Proceeds from Asset Sales                           -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -

Restructuring Payments
   Professional Fees                                   -                       -                    -                    -                   -                   -                    -                   -                  -                     -                    -                    -                      -                    -
   Critical Vendor / 503(b)(9)                     7,138                       -                    -                1,030                   -                   -                    -                   -                978                12,080                    -                    -                      -                    -
   KEIP/KERP                                           -                       -                    -                    -                   -                   -                    -                   -                  -                     -                    -                    -                      -                    -
   Other Restructuring                                 -                       -                    -                    -                   -                   -                    -                   -                  -                     -                    -                    -                      -                    -
Total Restructuring Disbursements                  7,138                       -                    -                1,030                   -                   -                    -                   -                978                12,080                    -                    -                      -                    -

Debt Service
Mortgage                                                -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -
Note Payable - Medicare                                 -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -
Note Payable - Payroll Tax                              -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -
Post-Pet Bank Fees/Interest                             -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -
Revolver Repayment                                      -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -
Term Loan Repayment                                     -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -
Total Debt Service                                      -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -

Total Disbursements                               81,280                       -               10,766               61,605              26,102               1,033                3,215         2,220,187                86,016              206,688              267,476               28,403               26,160                126,803

Revolver Draw                                           -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -
DIP Draw                                                -                      -                    -                    -                   -                   -                    -                   -                   -                    -                    -                    -                      -                    -

Book Cash Flow                          $      1,425,384    $          134,875     $          336,076   $          316,250   $     3,263,119     $          71,177   $          341,914   $     1,437,858     $     1,409,383     $     1,061,528      $          522,137   $          688,279   $          247,883     $          792,400

Beginning Bank Cash                                1,063                 5,106                 19,212                 200                 504                 482                 9,238              29,328              14,105               56,542                1,400                6,572                4,164                  1,107
Ending Bank Cash                                     228                23,125                 22,915                 200                 484                 432                   991              40,883               2,874                  714                  839                6,709                  140                    197




July Disbursements                                81,280                   -                   10,766               61,605              26,102               1,033                3,215         2,220,187                86,016              206,688              267,476               28,403               26,160                126,803
Transaction related Disbursements                    -                     -                      -                    -                   -                   -                    -                 -                     -                    -                    -                    -                    -                      -
Quarter to Date Disbursements                     81,280                       -               10,766               61,605              26,102               1,033                3,215         2,220,187                86,016              206,688              267,476               28,403               26,160                126,803

Quarterly U.S. Trustee Fee                           975                  325                    325                  650                 650                 325                  325               22,202                975                 1,625                1,950                 650                   650                   975


                                    [1] Other receipts for Promise Healthcare Inc include $1.5M for a forfeited deposit received from Lexmark in connection with the Shreveport-Bossier transaction, $1M for eqiupment lease buyouts in connection
                                        with the sale of the three Florida facilities, $900k for MOB income, and $300k from KPC in connection with the Transition Services Agreement




                                                                                                                                                                 Page 1 of 12
                                                                                Case 18-12491-CSS                                                 Doc 1505                         Filed 10/03/19                                Page 7 of 17                                                                Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                          Debtors-in-Possession
                                                                                                                                                                                                                                                                                                        Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                Reporting Period: July 1-31, 2019


                                                                                                                                                    MOR-1
                                                                                                                                           Statement of Cash Flows
                                                                                                                                   For the Period July 1, 2019 - July 31, 2019
                                                                                                                                                  (Unaudited)

Legal Entity:                          Promise Skilled     Quantum Health, Success           Promise                       HLP Properties at Promise                    Quantum                Success               Promise              HLP of Los             Promise                   Total
                                       Nursing Facility of Inc.            Healthcare 1, LLC Healthcare, Inc.              the Villages, L.L.C. Properties of           Properties, L.P.       Healthcare, LLC       Healthcare #2,       Angeles, LLC           Properties of Lee,
                                       Overland Park,                                                                                           Dade, Inc.                                                           LLC                                         Inc.
                                       Inc.



Case Number                            18-12508             18-12495           18-12524               18-12499             18-12532               18-12522              18-12497               18-12503              18-12502             18-12504               18-12523
Receipts
   Operating Receipts                   $         286,097   $              -   $                  -   $        17,822      $                  -   $                 -   $                  -   $                 -   $                -   $                  -   $                 -   $   15,496,211
   Other Receipts[1]                                    -                  -                      -         4,162,229                         -                     -                      -                     -                    -                      -                     -        4,163,933
Total Receipts                          $         286,097   $              -   $                  -   $     4,180,051      $                  -   $                 -   $                  -   $                 -   $                -   $                  -   $                 -   $   19,660,144

Operating Disbursements
   Payroll & Taxes                                  1,367                  -                      -           485,532                         -                     -                      -                    -                   -                        -                     -        2,015,489
   Insurance & Benefits                                 -                  -                      -         1,434,246                         -                     -                      -                    -                   -                        -                     -        1,436,401
   Occupancy / Lease                                    -                  -                      -           483,104                         -                     -                      -                    -                   -                        -                     -          729,957
   Other Operating                                 19,516              5,435                      -         1,210,427                         -                     -                      -               15,004                 600                        -                     -        2,597,893
Total Operating Disbursements                      20,884              5,435                      -         3,613,308                         -                     -                      -               15,004                 600                        -                     -        6,779,739

Operating Cash Flow                     $         265,213   $          (5,435) $                  -   $          566,743   $                  -   $                 -   $                  -   $          (15,004) $              (600) $                    -   $                 -   $   12,880,405

Net Proceeds from Asset Sales                           -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -                -

Restructuring Payments
   Professional Fees                                    -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -               -
   Critical Vendor / 503(b)(9)                          -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -          21,226
   KEIP/KERP                                            -                  -                      -              549,329                      -                     -                      -                     -                    -                      -                     -         549,329
   Other Restructuring                                  -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -               -
Total Restructuring Disbursements                       -                  -                      -              549,329                      -                     -                      -                     -                    -                      -                     -         570,555

Debt Service
Mortgage                                                -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -               -
Note Payable - Medicare                                 -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -               -
Note Payable - Payroll Tax                              -                  -                      -              187,619                      -                     -                      -                     -                    -                      -                     -         187,619
Post-Pet Bank Fees/Interest                             -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -               -
Revolver Repayment                                      -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -               -
Term Loan Repayment                                     -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -               -
Total Debt Service                                      -                  -                      -              187,619                      -                     -                      -                     -                    -                      -                     -         187,619

Total Disbursements                                20,884              5,435                      -         4,350,256                         -                     -                      -               15,004                 600                        -                     -        7,537,913

Revolver Draw                                           -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -                -
DIP Draw                                                -                  -                      -                    -                      -                     -                      -                     -                    -                      -                     -                -

Book Cash Flow                          $         265,213   $          (5,435) $                  -   $      (170,205) $                      -   $                 -   $                  -   $          (15,004) $              (600) $                    -   $                 -   $   12,122,231

Beginning Bank Cash                                21,911                200              368,515           8,653,797                         -                     -                      -              707,802               82,196               941,827                       -       10,925,271
Ending Bank Cash                                   23,204                200              409,417          21,468,275                         -                     -                      -              760,041               27,546               941,827                       -       23,731,239




July Disbursements                                 20,884              5,435                  -             4,350,256                     -                     -                      -                   15,004                 600                    -                     -            7,537,913
Transaction related Disbursements                     -                  -                    -                   -                       -                     -                      -                      -                   -                      -                     -                    -
Quarter to Date Disbursements                      20,884              5,435                      -         4,350,256                         -                     -                      -               15,004                 600                        -                     -        7,537,913

Quarterly U.S. Trustee Fee                           650                 325                 325                  43,503                 325                    325                   325                    650                  325                    325                   325             80,004


                                    [1] Other receipts for Promise Healthcare Inc include $1.5M for a forfeited deposit received from Lexmark in connection with the Shreveport-Bossier transaction, $1M for eqiupment lease buyouts in connection
                                        with the sale of the three Florida facilities, $900k for MOB income, and $300k from KPC in connection with the Transition Services Agreement




                                                                                                                                                                    Page 2 of 12
                                                                         Case 18-12491-CSS                                     Doc 1505                      Filed 10/03/19           Page 8 of 17        Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                       Debtors-in-Possession
                                                                                                                                                                                                     Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                            Reporting Period: July 1-31, 2019

                                      MOR-1a
                                Bank Account Balance
                                 As of July 31, 2019
                                    (Unaudited)

  Bank Statements
  The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.
  The Debtors note that account ending in 2316 was closed by Wells Fargo due to inactivity.
  The Debtors affirm that no new bank accounts were opened during the current reporting period.
  The Debtors note that bank accounts affiliated with Professional Rehabilitation Hospital, LLC were sold in the transaction of aforementioned facility      30-Jun
x Debtor Name                                                 Name of              Type of Account                                Last 4 digits of account    Account Balance as of
                                                              Institution                                                         number                            7/31/2019
  Promise Properties of Lee, Inc.                             City National        Real Estate Operating Account                  5224                                          -
  HLP Properties at the Villages, L.L.C.                      City National        Real Estate Operating Account                  5237                                          -
  Bossier Land Acquisition Corp.                              City National        Real Estate Operating Account                  5253                                          -
  Vidalia Real Estate Partners, LLC                           City National        Real Estate Operating Account                  5266                                          -
  Quantum Properties, L.P.                                    City National        Real Estate Operating Account                  5279                                          -
  LH Acquisition, LLC                                         City National        Real Estate Operating Account                  5282                                          -
  HLP of Shreveport, Inc.                                     City National        Real Estate Operating Account                  5295                                          -
  Promise Hospital of Dade, Inc.                              City National        Operating Account                              5305                                          -
  Promise Hospital of Dade, Inc.                              City National        Petty Cash Account                             5321                                       331.93
  Promise Hospital of Phoenix, Inc.                           City National        Operating Account                              5334                                          -
  Promise Hospital of Phoenix, Inc.                           City National        Petty Cash Account                             5350                                       165.38
  Promise Hospital of Florida at The Villages, Inc.           City National        Operating Account                              5363                                          -
  Promise Hospital of Florida at The Villages, Inc.           City National        Petty Cash Account                             5389                                       232.45
  Promise Healthcare, Inc.                                    City National        Promise 1 Master Disbursement                  5392                                19,030,735.12
  Promise Healthcare, Inc.                                    City National        Operating Account                              5402                                          -
  Promise Healthcare, Inc.                                    City National        Petty Cash Account                             5428                                     1,324.35
  Promise Healthcare, Inc.                                    City National        Operating Account                              5431                                 1,695,809.03
  Promise Hospital of Vicksburg, Inc.                         City National        Operating Account                              5444                                          -
  Promise Hospital of Vicksburg, Inc.                         City National        Government Lockbox                             5460                                       100.00
  Promise Hospital of Vicksburg, Inc.                         City National        Non Government Lockbox                         5473                                       100.00
  Promise Hospital of Florida at The Villages, Inc.           City National        Government Lockbox                             5486                                       100.00
  Promise Hospital of Florida at The Villages, Inc.           City National        Non Government Lockbox                         5499                                       100.00
  Promise Hospital of Dade, Inc.                              City National        Government Lockbox                             5509                                       100.00
  Promise Hospital of Dade, Inc.                              City National        Non Government Lockbox                         5512                                    21,849.11
  Promise Hospital of Phoenix, Inc.                           City National        Government Lockbox                             5525                                       100.00
  Promise Hospital of Phoenix, Inc.                           City National        Non Government Lockbox                         5538                                       100.00
  Promise Hospital of Overland Park, Inc.                     City National        Operating Account                              5567                                          -
  Promise Hospital of Dallas, Inc.                            City National        Operating Account                              5583                                          -
  Promise Hospital of Vicksburg, Inc.                         City National        Petty Cash Account                             5622                                       638.78
  Promise Hospital of Salt Lake, Inc.                         City National        Operating Account                              5635                                          -
  Promise Hospital of Wichita Falls, Inc.                     City National        Operating Account                              5651                                          -
  Promise Hospital of East Los Angeles, L.P.                  City National        Operating Account                              5677                                          -
  Promise Hospital of East Los Angeles, L.P.                  City National        Petty Cash Account                             5680                                       103.83
  Promise Hospital of East Los Angeles, L.P.                  City National        Operating Account                              5703                                          -
  Success Healthcare, LLC                                     City National        Success Master Collection                      6618                                       100.00
  HLP of Los Angeles, LLC                                     City National        Operating Account                              6663                                   941,826.93
  Lutheran School of Nursing Student Education Foundation City National            Operating Account                              6676                                          -
  Lutheran School of Nursing Student Education Foundation City National            Holding Account                                6689                                          -
  Success Healthcare 1, LLC                                   City National        Operating Account                              6692                                          -
  Success Healthcare 1, LLC                                   City National        Petty Cash Account                             6715                                          -
  Promise Hospital of Ascension, Inc.                         City National        Operating Account                              6731                                          -
  Promise Hospital of Ascension, Inc.                         City National        Petty Cash Account                             6757                                        28.03
  Promise Hospital of Louisiana, Inc.                         City National        Operating Account                              6760                                          -
  Promise Hospital of Louisiana, Inc.                         City National        Petty Cash Account                             6773                                        35.45
  Promise Hospital of Louisiana, Inc.                         City National        Operating Account                              6799                                          -
  Promise Hospital of Louisiana, Inc.                         City National        Petty Cash Account                             6812                                     4,019.47
  Promise Healthcare #2, Inc.                                 City National        Promise 2 Master Disbursement                  6825                                          -
  Promise Hospital of Baton Rouge, Inc.                       City National        Operating Account                              6838                                          -
  Promise Hospital of Baton Rouge, Inc.                       City National        Petty Cash Account                             6854                                       165.16
  Quantum Health, Inc.                                        City National        Operating Account                              6867                                          -
  Success Healthcare, LLC                                     City National        Operating Account                              6922                                   759,941.29




                                                                                                                                              Page 3 of 12
                                                                     Case 18-12491-CSS                              Doc 1505                        Filed 10/03/19            Page 9 of 17        Promise Healthcare Group, LLC et al
                                                                                                                                                                                                               Debtors-in-Possession
                                                                                                                                                                                             Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                    Reporting Period: July 1-31, 2019

x Debtor Name                                               Name of         Type of Account                              Last 4 digits of account    Account Balance as of
                                                            Institution                                                  number                           7/31/2019
  Promise Hospital of Louisiana, Inc.                       City National   Government Lockbox                           6935                                       100.00
  Promise Hospital of Ascension, Inc.                       City National   Government Lockbox                           6948                                       100.00
  Promise Healthcare #2, LLC                                City National   Promise 2 Master Collection                  6951                                    27,545.57
  Promise Hospital of Ascension, Inc.                       City National   Non Government Lockbox                       6964                                       100.00
  Promise Hospital of Louisiana, Inc.                       City National   Non Government Lockbox                       6977                                     1,865.10
  Promise Hospital of East Los Angeles, L.P.                City National   Government Lockbox                           7002                                       100.00
  Promise Hospital of East Los Angeles, L.P.                City National   Non Government Lockbox                       7015                                       100.00
  Promise Hospital of East Los Angeles, L.P.                City National   Government Lockbox                           7028                                        80.00
  Promise Hospital of East Los Angeles, L.P.                City National   Non Government Lockbox                       7031                                       100.00
  Promise Hospital of Overland Park, Inc.                   City National   Government Lockbox                           7044                                       100.00
  Promise Hospital of Overland Park, Inc.                   City National   Non Government Lockbox                       7057                                       100.00
  Promise Hospital of Dallas, Inc.                          City National   Government Lockbox                           7060                                       100.00
  Promise Hospital of Dallas, Inc.                          City National   Non Government Lockbox                       7073                                       100.00
  Success Healthcare, LLC                                   City National   Success Master Disbursement                  7109                                          -
  Promise Hospital of Wichita Falls, Inc.                   City National   Government Lockbox                           7112                                       100.00
  Promise Hospital of Wichita Falls, Inc.                   City National   Non Government Lockbox                       7125                                       100.00
  Promise Hospital of Salt Lake, Inc.                       City National   Government Lockbox                           7138                                       100.00
  Promise Hospital of Salt Lake, Inc.                       City National   Non Government Lockbox                       7141                                       100.00
  Promise Skilled Nursing Facility of Wichita Falls, Inc.   City National   Operating Account                            7154                                          -
  Promise Skilled Nursing Facility of Overland Park, Inc.   City National   Operating Account                            7170                                          -
  Promise Skilled Nursing Facility of Wichita Falls, Inc.   City National   Government Lockbox                           7196                                       100.00
  Promise Skilled Nursing Facility of Wichita Falls, Inc.   City National   Non Government Lockbox                       7206                                       100.00
  Promise Healthcare, Inc.                                  City National   Promise 1 Master Collection                  7219                                   733,558.09
  Success Healthcare 1, LLC                                 City National   Government Lockbox                           7222                                          -
  Success Healthcare 1, LLC                                 City National   Non Government Lockbox                       7235                                   346,289.44
  Promise Hospital of Baton Rouge, Inc.                     City National   Government Lockbox                           7248                                       100.00
  Promise Hospital of Baton Rouge, Inc.                     City National   Non Government Lockbox                       7251                                    18,220.28
  Promise Skilled Nursing Facility of Overland Park, Inc.   City National   Government Lockbox                           7264                                       100.00
  Promise Skilled Nursing Facility of Overland Park, Inc.   City National   Non Government Lockbox                       7277                                       100.00
  Quantum Health, Inc.                                      City National   Government Lockbox                           7303                                       100.00
  Quantum Health, Inc.                                      City National   Non Government Lockbox                       7316                                       100.00
  Promise Healthcare Holdings, Inc.                         City National   Holding Account                              7523                                     6,848.78
  Promise Hospital of Lee, Inc.                             City National   Operating Account                            7565                                          -
  Promise Hospital of Lee, Inc.                             City National   Petty Cash Account                           7578                                        76.51
  Promise Hospital of Lee, Inc.                             City National   Government Lockbox                           7581                                       100.00
  Promise Hospital of Lee, Inc.                             City National   Non Government Lockbox                       7594                                       100.00
  Promise Healthcare Group, LLC                             City National   Operating Account                            7604                                          -
  Promise Properties of Dade, Inc.                          City National   Operating Account                            8014                                          -
  Success Healthcare 1, LLC                                 City National   Holding Account                              8894                                    61,593.98
  Promise Hospital of Salt Lake, Inc.                       City National   Petty Cash Account                           9000                                       514.03
  Promise Healthcare, Inc.                                  City National   Promise Payroll and 401(k) Funding Account   5979                                          -
  Success Healthcare 1, LLC                                 Wells Fargo     Café Deposit Account                         8688                                     1,533.13
  Promise Hospital of Phoenix, Inc.                         Wells Fargo     Café Deposit Account                         4975                                     2,508.17
  Promise Skilled Nursing Facility of Wichita Falls, Inc.   Wells Fargo     N/A                                          2316                                          -
  Promise Skilled Nursing Facility of Overland Park, Inc.   Wells Fargo     Petty Cash Account                           2407                                      (344.19)
  Promise Hospital of Overland Park, Inc.                   Wells Fargo     Petty Cash Account                           2415                                        (2.72)
  Promise Hospital of Wichita Falls, Inc.                   Wells Fargo     Petty Cash Account                           2423                                       132.48
  Promise Hospital of Dallas, Inc.                          Wells Fargo     Petty Cash Account                           2449                                          -
  Promise Skilled Nursing Facility of Wichita Falls, Inc.   Wells Fargo     Petty Cash Account                           2456                                       (60.08)
  Promise Hospital of Dade, Inc.                            Wells Fargo     Café Deposit Account                         6331                                       633.88
  Promise Hospital of Lee, Inc.                             Wells Fargo     Café Deposit Account                         8296                                       714.17
  Promise Hospital of Wichita Falls, Inc.                   Wells Fargo     RFMS Accounts                                6726                                     5,828.45
  Promise Skilled Nursing Facility of Overland Park, Inc.   Wells Fargo     RFMS Accounts                                8130                                     5,978.13
  Promise Skilled Nursing Facility of Overland Park, Inc.   Wells Fargo     RFMS Accounts                                1372                                       250.00
  Promise Skilled Nursing Facility of Overland Park, Inc.   Wells Fargo     RFMS Accounts                                1385                                    17,120.11
  Promise Hospital of Wichita Falls, Inc.                   Wells Fargo     RFMS Accounts                                1398                                       250.00
  Promise Hospital of Wichita Falls, Inc.                   Wells Fargo     RFMS Accounts                                1408                                       297.64
  Promise Hospital of Louisiana, Inc.                       Chase Bank      Café Deposit Account                         9042                                    15,082.16
  Promise Hospital of Louisiana, Inc.                       Chase Bank      Café Deposit Account                         5740                                    19,780.32
  Promise Hospital of Baton Rouge, Inc.                     Chase Bank      Café Deposit Account                         4758                                     4,639.24
                                                                                                                         Total                                $ 23,731,239




                                                                                                                                     Page 4 of 12
                                                   Case 18-12491-CSS                          Doc 1505               Filed 10/03/19                 Page 10 of 17                       Promise Healthcare Group, LLC et al
                                                                                                                                                                                                     Debtors-in-Possession
                                                                                                                                                                                   Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                           Reporting Period: July 1-31, 2019



                                                               Schedule of Professional Fees and Expenses Paid
                                                                                   MOR-1b
           Professional                      Role in Case                      Amount Paid in July 2019                                        Case-To-Date                                                                    Case-To-Date Ja
                                    Wells Fargo Financial           Fees           Expenses             Total                  Fees              Expenses            Total
Focus Management                    Advisor                                -                   -                 -       $      689,650.97 $         64,341.27 $      753,992.24
McGuire Woods                       Wells Fargo Counsel                    -                   -                 -            1,019,915.78           22,640.08      1,042,555.86
Richards, Layton & Finger           Wells Fargo Counsel                    -                   -                 -              247,206.92            7,687.73        254,894.65
Breslin, Young & Slaughter          Field Examiner                         -                   -                 -               26,000.00            3,853.30         29,853.30
Katten Munchin Rosenman             Term  Loan Counsel
                                    City National Bank                     -                   -                 -              128,607.50                   -        128,607.50
Klehr Harrison Harvey Branzburg LLP City
                                    Professional
                                         National Bank                     -                   -                 -               38,467.00              245.00         38,712.00
Fowler White Burnett                Professional
                                    City National Bank                     -                   -                 -               23,322.50               47.29         23,369.79
Berger Singerman                    Professional                           -                   -                 -               17,811.00              256.85         18,067.85
DLA                                 Debtors' DE Counsel                    -                   -                 -            1,535,143.15           59,517.88      1,594,661.03
DLA                                 Debtors' DE Counsel                    -                   -                 -           See above           See above         See above
Waller                              Debtors' Counsel                       -                   -                 -            2,335,060.44          169,203.08      2,504,263.52
Waller                              Debtors' Counsel                       -                   -                 -           See above           See above         See above
FTI                                 Debtor Financial Advisor               -                   -                 -            3,842,107.50          318,026.41      4,160,133.91
FTI                                 Debtor Financial Advisor               -                   -                 -           See above           See above         See above
Gibbons P.C.                        Ombudsman Counsel                      -                   -                 -                9,560.30              592.50         10,152.80
Houlihan Lokey                      Debtor Investment Bank                 -                   -                 -              400,000.00           30,032.85        430,032.85
Pachulski Stang Ziehl & Jones LLP   UCC Counsel                            -                   -                 -              446,222.50           29,839.09        476,061.59
Prime Clerk                         Claims Agent                           -                   -                 -              794,033.49          615,962.11      1,409,995.60
Province                            UCC Financial Advisor                  -                   -                 -              772,637.00           19,456.05        792,093.05
Province                            UCC Financial Advisor                  -                   -                 -           See Above           See Above         See Above
Sills Cummins Gross PC              UCC Counsel                            -                   -                 -              989,215.54           10,993.71      1,000,209.25
Healthcare Finance Partners         Landlord Counsel                       -                   -                 -               95,000.00                   -         95,000.00
Crowe Horwath                       Auditor                                -                   -                 -               50,000.00                   -         50,000.00
M.J. Renick & Associates LLC        Fee Examiner                           -                   -                 -               92,494.00               74.00         92,568.00
Melanie L. Cyganowski               Patient Care Ombudsman                 -                   -                 -               87,334.20            2,768.55         90,102.75

Total                                                          $           -    $             -   $             -        $   13,639,789.80 $     1,355,537.75 $    14,995,327.55




                                                                                                          Page 5 of 12
                                                                                                     Case 18-12491-CSS                                                         Doc 1505                                 Filed 10/03/19                                                Page 11 of 17                                                                                                     Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                                                                                                                     Debtors-in-Possession
                                                                                                                                                                                                                                                                                                                                                                                                   Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                                                                                                           Reporting Period: July 1-31, 2019




                                                                                                                                                                                    MOR-4
                                                                                                                                                                           Statement of Operations
                                                                                                                                                                  For the Period July 1, 2019 - July 31, 2019
                                                                                                                                                                                  (Unaudited)
Legal Entity:                        Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital PH-ELA, Inc.                      Quantum Health, Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital PHG Technology Promise                                 Bossier Land      HLP Properties of Vidalia Real           Promise                HLP Properties,
                                     of Baton Rouge, of Ascension, Inc. of Louisiana, Inc. of Vicksburg, Inc. of East Los                                   Inc.              of Salt Lake, Inc. of Phoenix, Inc. of Florida at The of Dade, Inc. of Lee, Inc.   Development and Healthcare, Inc.                       Acquisition Corp. Vidalia, LLC      Estate Partners,       Properties of          Inc.
                                     Inc.                                                                     Angeles, L.P.                                                                                       Villages, Inc.                                 Services Company                                                                           LLC                    Dade, Inc.

Case Number                          18-12512             18-12511            18-12513            18-12516              18-12501             18-12500       18-12495          18-12515           18-12510             18-12519             18-12520             18-12521              18-12536       18-12499           18-12518              18-12529        18-12530             18-12522               18-12496

Net Patient Revenue                                  -                    -         3,639,249                     -                   -                 -                 -                  -                  -                     -                    -                     -               -                -                   -                   -                    -                      -                     -
                [1]                                  -               22,680            54,977                15,936            (175,518)                -                 -              4,900              6,671                     -                    -                     -               -          284,904             105,000                   -                    -                      -                     -
Other Revenue
Total Revenue                                        -               22,680         3,694,226                15,936            (175,518)                -                 -              4,900              6,671                     -                    -                     -               -          284,904             105,000                   -                    -                      -                     -

Salaries & Wages                                    -             35,796            1,661,865              4,350                        -               -                 -                -                  -                      -                    -                      -               -           640,269                     -                -                    -                     -                      -
Employee Taxes & Benefits                           -              1,948              278,509              1,213                       69               -                 -            1,344              1,050                      -                    -                     11               -            70,645                     -                -                    -                     -                      -
Contract Labor                                      -                  -                5,619              2,976                        -               -                 -            1,994              2,394                      -                    -                      -               -                 -                     -                -                    -                     -                      -
Purchased Services                                 88              2,200              462,155            (10,311)                  74,702               -                 -          (33,850)            45,863                  9,997                3,613                 26,737               -           203,938                     -                -                    -                     -                      -
Supplies & Materials                            3,114            143,836              269,800             97,608                    1,356               -                 -          156,115             93,868                      -                    -                (64,972)              -             8,253                     -                -                    -                     -                      -
Pharmaceuticals                                 1,694              4,483              154,740               (252)                  (1,392)              -                 -           28,197              7,441                      -                    -                 (2,649)              -               (14)                    -                -                    -                     -                      -
Utilities                                           -               (153)              31,365                180                    6,280               -                 -           12,494            (23,474)                     -                    -                      -               -             5,645                     -                -                    -                     -                      -
Rent / Leases                                       -            (12,057)              99,220             15,620                        -               -                 -           32,230             17,983                      -                    -                 (1,379)              -           148,762                     -                -                    -                     -                      -
Rent / Leases - Related Party                       -                  -              105,000                  -                        -               -                 -                -                  -                      -                    -                      -               -                 -                     -                -                    -                     -                      -
Other Rentals                                       -                  -                    -                  -                        -               -                 -                -                  -                      -                    -                      -               -                 -                     -                -                    -                     -                      -
Travel / Entertainment                             64                466                7,365              1,623                      962               -                 -            2,685              1,390                      -                    -                      -               -             2,114                     -                -                    -                     -                      -
Other Expenses                                      -             (2,752)             136,493                735                   (3,692)              -                 -             (572)               907                      -                    -                     22               -            64,840                     -                -                    -                    20                      -
Total Operating Expenses                        4,960            173,767            3,212,131            113,742                   78,285               -                 -          200,637            147,422                  9,997                3,613                (42,230)              -         1,144,452                     -                -                    -                    20                      -

Net Operating Income / (Loss)                   (4,960)          (151,087)           482,095                 (97,806)          (253,803)                -                 -          (195,737)          (140,751)                (9,997)              (3,613)              42,230                -          (859,548)           105,000                   -                    -                   (20)                     -

Management Fees                                      -                    -          284,904                       -                    -               -                 -                  -                   -                    -                    -                     -               -                 -                     -                -                    -                      -                     -

Other Revenue / (Expenses)                           -                  82                 14                      -               34,597               -                 -                61               (5,855)          518,450              238,374              218,272                   -         3,098,374                     -                -                    -                      -                     -
Depreciation & Amortization                          -                   -           (109,280)                     -                    -               -                 -                 -                  101                 -                    -                    -                   -          (483,753)              (22,068)               -                    -                      -                     -
Interest Expense                                     -                   -            (53,417)                     -               (1,784)              -                 -                 -                    -                 -                    -                    -                   -                 -                     -                -                    -                      -                     -
Interest Expense - R.Party                           -                   -                  -                      -                    -               -                 -                 -                    -                 -                    -                    -                   -                 -                     -                -                    -                      -                     -
Non-Operating Revenue / (Expenses)                   -                  82           (162,683)                     -               32,813               -                 -                61               (5,754)          518,450              238,374              218,272                   -         2,614,621               (22,068)               -                    -                      -                     -

Net Income (Loss)                               (4,960)          (151,005)               34,508              (97,806)          (220,990)                -                 -          (195,676)          (146,505)            508,453              234,761              260,502                   -         1,755,073               82,932                 -                    -                   (20)                     -

                                [1] Other Income in Success Healthcare 1 consists of a large receipt in connection with MOB




                                                                                                                                                                                                        Page 6 of 12
                                                                                                            Case 18-12491-CSS                                                                 Doc 1505                                 Filed 10/03/19                                             Page 12 of 17                                                                                                           Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                                                                                                                                       Debtors-in-Possession
                                                                                                                                                                                                                                                                                                                                                                                                                     Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                                                                                                                             Reporting Period: July 1-31, 2019




                                                                                                                                                                                                MOR-4                                                      MOR-4                                                                                                                                                                                                                   M
                                                                                                                                                                                       Statement of Operations                                     Statement of Operations                                                                                                                                                                                                Statement
                                                                                                                                                                              For the Period July 1, 2019 - July 31, 2019                For the Period July 1, 2019 - July 31, 2019                                                                                                                                                                             For the Period July
                                                                                                                                                                                              (Unaudited)                                                (Unaudited)                                                                                                                                                                                                            (Una
Legal Entity:                        Quantum                HLP Properties at Promise                Promise            HLP of                 Promise               Promise Hospital Promise Hospital Promise Hospital Promise Skilled               Promise Skilled     Promise             Success           Success                  Success           HLP of Los         Promise             Promise                HLP HealthCare,
                                     Properties, L.P.       the Villages, L.L.C. Properties of       Properties of Lee, Shreveport, Inc.       Properties of         of Dallas, Inc.      of Wichita Falls,    of Overland Park, Nursing Facility of Nursing Facility of Healthcare #2,       Healthcare 1, LLC Healthcare, LLC          Healthcare 2, LLC Angeles, LLC       Healthcare          Healthcare             Inc.
                                                                                 Dade, Inc.          Inc.                                      Shreveport, LLC                            Inc.                 Inc.              Overland Park,       Wichita Falls, Inc. LLC                                                                                                 Group, LLC          Holdings, Inc.
                                                                                                                                                                                                                                 Inc.
Case Number                          18-12497               18-12532             18-12522            18-12523            18-12517              18-12492              18-12505             18-12507             18-12506          18-12508             18-12509            18-12502            18-12524             18-12503              18-12525           18-12504          18-12491            18-12494               18-12493

Net Patient Revenue                                     -                    -                   -                   -                     -                     -                   -                   -                   -                   -                   -                    -                 -                       -                   -                 -                  -                       -                     -
                [1]                                     -                    -                   -                   -                     -                     -                   -                   -                   -                   -                   -                    -           634,582                       -                   -                 -                  -                       -                     -
Other Revenue
Total Revenue                                           -                    -                   -                   -                     -                     -                   -                   -                   -                   -                   -                    -           634,582                       -                   -                 -                  -                       -                     -

Salaries & Wages                                        -                    -                   -                   -                  -                        -               5,321              6,750               2,300 -                                 1,450                     -                   -                     -                   -                 -                 -                        -                     -
Employee Taxes & Benefits                               -                    -                   -                   -                  -                        -                 881              1,285                 871                 378                 716                     -                   -                     -                   -                 -                 -                        -                     -
Contract Labor                                          -                    -                   -                   -                  -                        -   -                                  -              (6,853)              6,707 -                                       -                   -                     -                   -                 -                 -                        -                     -
Purchased Services                                      -                    -                   -                   -                  -                        -             10,881               8,647               8,652               9,151              13,279 -                                       - -                                       -                 -         2,310,002                        -                     -
Supplies & Materials                                    -                    -                   -                   -                  -                        -             21,353              89,667              58,677              20,575              25,924 -                                  (1,983)                 (188)                  -                 -                 -                        -                     -
Pharmaceuticals                                         -                    -                   -                   -                  -                        -              1,383               5,704               2,355               6,405                (739)                    -   -                                     -                   -                 -                 -                        -                     -
Utilities                                               -                    -                   -                   -                424                        -               (892)                (62)              9,816                (927)              2,049                     -   -                                     -                   -                 -                 -                        -                     -
Rent / Leases                                           -                    -                   -                   -                  -                        -                  -                   -                   -                   -                   -                     -                   -                     -                   -                 -                 -                        -                     -
Rent / Leases - Related Party                           -                    -                   -                   -                  -                        -              9,848               3,657             (10,852)              3,011                 746 -                                       -                     -                   -                 -                 -                        -                     -
Other Rentals                                           -                    -                   -                   -                  -                        -                  -                   -                   -                   -                   -                   -     -                                     -                   -                 -                 -                        -                     -
Travel / Entertainment                                  -                    -                   -                   -                  -                        -              2,834                 371               4,334                   -                   -                   -     -                                     -                   -                 -                 -                        -                     -
Other Expenses                                          -                    -                   -                   -                 42                        -              1,329                 189                 175                 102                 489               7,871                   636               (42,863)                  -                 -            44,720                      252                     -
Total Operating Expenses                                -                    -                   -                   -                466                        -             52,938             116,208              69,475              45,402              43,914               7,871                (1,347)              (43,051)                  -                 -         2,354,722                      252                     -

Net Operating Income / (Loss)                           -                    -                   -                   -               (466)                       -             (52,938)          (116,208)            (69,475)            (45,402)            (43,914)             (7,871)            635,929                 43,051                    -                 -         (2,354,722)                (252)                       -

Management Fees                                         -                    -                   -                   -                     -                     -                   -                   -                   -                   -                   -                    -                   -                     -                   -                 -                  -                       -                     -

Other Revenue / (Expenses)                              -                    -                   -                   -                  -                 53,394             (190,284)           (530,617)           (150,943)           (275,376)            (29,200)            (52,899)                    -                     -                   -                 -                  -                       -                     -
Depreciation & Amortization                             -                    -                   -                   -               (621)                     -                    -                   -                   -                   -                   -                   -                     -                (7,117)                  -                 -                  -                       -                     -
Interest Expense                                        -                    -                   -                   -                  -                      -                    -                   -               4,326                   -                   -                   -                     -                     -                   -                 -                  -                       -                     -
Interest Expense - R.Party                              -                    -                   -                   -                  -                      -                                                                                                                                                                                                                             -                       -                     -
Non-Operating Revenue / (Expenses)                      -                    -                   -                   -               (621)                53,394             (190,284)           (530,617)           (146,617)           (275,376)            (29,200)            (52,899)                    -                (7,117)                  -                 -                  -                       -                     -

Net Income (Loss)                                       -                    -                   -                   -              (1,087)               53,394             (243,222)           (646,825)           (216,092)           (320,778)            (73,114)            (60,770)            635,929                 35,934                    -                 -         (2,354,722)                (252)                       -

                                [1] Other Income in Success Healthcare 1 consists of a large receipt in connection with MOB




                                                                                                                                                                                                                        Page 7 of 12
                                                                                                       Case 18-12491-CSS                                                       Doc 1505                                    Filed 10/03/19   Page 13 of 17        Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                              Debtors-in-Possession
                                                                                                                                                                                                                                                            Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                    Reporting Period: July 1-31, 2019




                                                                                  MOR-4                                                                                         MOR-4
                                                                         Statement of Operations                                                                       Statement of Operations
                                                                For the Period July 1, 2019 - July 31, 2019                                                   For the Period July 1, 2019 - July 31, 2019
                                                                                (Unaudited)                                                                                  (Unaudited)
Legal Entity:                        HLP Properties at Promise              LH Acquisition,      Promise             Promise             Promise
                                     the Villages      Healthcare of        LLC                  Behavioral Health   Rejuvenation        Rejuvenation
                                     Holdings, LLC     California, Inc.                          Hospital of         Centers, Inc.       Center at the
                                                                                                 Shreveport, Inc.                        Villages, Inc.
Case Number                          18-12531          18-12498             18-12528             18-12533            18-12534            18-12535

Net Patient Revenue                                  -                   -                   -                  -                    -                    -
                [1]                                  -                   -                   -                  -                    -                    -
Other Revenue
Total Revenue                                        -                   -                   -                  -                    -                    -

Salaries & Wages                                     -                   -                   -                  -                    -                    -
Employee Taxes & Benefits                            -                   -                   -                  -                    -                    -
Contract Labor                                       -                   -                   -                  -                    -                    -
Purchased Services                                   -                   -                   -                  -                    -                    -
Supplies & Materials                                 -                   -                   -                  -                    -                    -
Pharmaceuticals                                      -                   -                   -                  -                    -                    -
Utilities                                            -                   -                   -                  -                    -                    -
Rent / Leases                                        -                   -                   -                  -                    -                    -
Rent / Leases - Related Party                        -                   -                   -                  -                    -                    -
Other Rentals                                        -                   -                   -                  -                    -                    -
Travel / Entertainment                               -                   -                   -                  -                    -                    -
Other Expenses                                       -                   -                   -                  -                    -                    -
Total Operating Expenses                             -                   -                   -                  -                    -                    -

Net Operating Income / (Loss)                        -                   -                   -                  -                    -                    -

Management Fees                                      -                   -                   -                  -                    -                    -

Other Revenue / (Expenses)                           -                   -                   -                  -                    -                    -
Depreciation & Amortization                          -                   -                   -                  -                    -                    -
Interest Expense                                     -                   -                   -                  -                    -                    -
Interest Expense - R.Party                           -                   -                   -                  -                    -                    -
Non-Operating Revenue / (Expenses)                   -                   -                   -                  -                    -                    -

Net Income (Loss)                                    -                   -                   -                  -                    -                    -

                                [1] Other Income in Success Healthcare 1 consists of a large receipt in connection with MOB




                                                                                                                                                                                                            Page 8 of 12
                                                                                                                  Case 18-12491-CSS                                                                       Doc 1505                                     Filed 10/03/19                                                 Page 14 of 17                                                                                                                                     Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Debtors-in-Possession
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Reporting Period: July 1-31, 2019




                                                                                                                                                                                                                                                        MOR-4
                                                                                                                                                                                                                                                     Balance Sheet
                                                                                                                                                                                                                                                  As of July 31, 2019
                                                                                                                                                                                                                                                      (Unaudited)
Legal Entity:                           Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital PH-ELA, Inc.                     Quantum Health, Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital PHG Technology Promise                                    Bossier Land      HLP Properties of Vidalia Real           LH Acquisition,       Promise             HLP Properties,       Quantum                HLP Properties at
                                        of Baton Rouge, of Ascension, Inc. of Louisiana, Inc. of Vicksburg, Inc. of East Los                                  Inc.            of Salt Lake, Inc. of Phoenix, Inc. of Florida at The of Lee, Inc.  of Dade, Inc.       Development and Healthcare, Inc.                       Acquisition Corp. Vidalia, LLC      Estate Partners,       LLC                   Properties of       Inc.                  Properties, L.P.       the Villages, L.L.C.
                                        Inc.                                                                     Angeles, L.P.                                                                                    Villages, Inc.                                      Services                                                                                   LLC                                          Dade, Inc.
                                                                                                                                                                                                                                                                      Company




Case Number                             18-12512             18-12511            18-12513            18-12516           18-12501           18-12500           18-12495            18-12515            18-12510            18-12519          18-12521              18-12520            18-12536           18-12499            18-12518            18-12529            18-12530           18-12528              18-12522            18-12496              18-12497               18-12532
Assets
Current Asset
Cash & Cash Equivalents                 $          18,485    $           4,867   $          50,328   $          1,459   $          484     $             -    $            200    $            714    $          (2,350) $           440    $             991     $          21,425   $             -    $    19,652,266     $              -    $               -   $              -   $                 -   $               0   $                 -   $                  -   $                 -

Accounts Receivable                             168,328            1,360,001          20,573,116           1,329,347         17,648,763            (13,798)            31,438           2,956,676             838,434             842,011            1,835,330          1,522,311                   -                   -                   -                    -                  -                     -                   -                     -                      -                     -
Allow. For Doubtful Accts.                      398,996              289,856         (11,430,197)         (1,445,598)        (8,015,995)        (1,090,060)          (307,041)         (2,770,726)           (759,654)            249,228             (558,455)          (688,600)                  -                   -                   -                    -                  -                     -                   -                     -                      -                     -
Accounts Receivable, Net                        567,324            1,649,857           9,142,919            (116,251)         9,632,768         (1,103,858)          (275,603)            185,950              78,780           1,091,239            1,276,875            833,711                   -                   -                   -                    -                  -                     -                   -                     -                      -                     -

Pharmaceuticals & Supplies                            -                    -             290,895                  -                   -                  -                  -                   -                   -                   -                    -                  -                   -                  -                    -                    -                 -                      -                  -                   -                     -                       -
Third Party Receivable                                -               14,797             288,348                  -                 614                  -                  -              47,907              (1,154)            101,070              655,597            440,179                   -                  -                    -                    -                 -                      -                  -                   -                     -                       -
Prepaid Expense & Other Receivables                   -                    -             138,650             16,180              26,790                  -                  -                   -              73,334                   -                    -                  -                   -           (151,438)                   -                    -                 -                      -                  -                   -                     -                       -
Due From Related Party                       (1,203,452)          (5,534,341)         24,876,007            889,110         (29,102,204)       (11,358,798)       (12,612,803)         36,022,249          (1,298,104)          8,160,538            7,792,948         14,009,070          (3,000,000)       165,391,174           (9,138,984)              53,424       (11,460,639)                     -         (7,017,365)          3,285,544             4,094,293                 519,897

Total Current Assets                           (617,643)          (3,864,820)         34,787,147            790,498         (19,441,548)       (12,462,656)       (12,888,206)         36,256,820          (1,149,494)          9,353,287            9,726,411         15,304,385          (3,000,000)       184,892,002           (9,138,984)              53,424       (11,460,639)                     -         (7,017,365)          3,285,544             4,094,293                 519,897

Fixed Assets
Property, Plant, & Equip                                -                    -        17,140,429                    -                 -                  -                    -                   -                   -                 -                    -                    -                 -           7,467,282         12,100,000                     -                  -                     -                   -                     -                      -                     -
Accumulated Depreciation                                -                    -        (5,533,551)                   -                 -                  -                    -                   -                   -                 -                    -                    -                 -          (5,559,475)        (1,434,419)                    -                  -                     -                   -                     -                      -                     -
Net Property, Plant, & Equip                            -                    -        11,606,878                    -                 -                  -                    -                   -                   -                 -                    -                    -                 -           1,907,807         10,665,581                     -                  -                     -                   -                     -                      -                     -



Goodwill                                              -                    -                   -                  -                   -                  -                  -                   -                   -                   -                    -                  -                   -         19,001,379                   -                   -                    -                     -                  -                   -                     -                       -
Other Assets                                      4,620                5,325             212,274                  -                   -                  -                  -                   -             130,000                   -                    -                  -                   -            982,397                   -                   -                    -                     -                  -                   -                     -                       -
Intangible Assets                                     -                    -             740,014                  -                   -                  -                  -                   -                   -                   -                    -                  -                   -          2,913,750                   -                   -                    -                     -                  -                   -                     -                       -
Investment In Subsidiary                              -                    -                   -                  -                   -                  -                  -                   -                   -                   -                    -                  -           1,884,749         19,925,048                   -           1,911,000                                          -                  -                   -                     -                       -
Notes Receivable Related Party                        -                    -                   -                  -                   -                  -                  -                   -                   -                   -                    -                  -                   -                  -                   -                   -                   -                      -                  -                   -                     -                       -
Due From Affiliates                                   -                    -                   -                  -                   -                  -                  -                   -                   -                   -                    -                  -                   -                  -                   -                   -                   -                      -                  -                   -                     -                       -
Total Assets                                   (613,023)          (3,859,495)         47,346,313            790,498         (19,441,548)       (12,462,656)       (12,888,206)         36,256,820          (1,019,494)          9,353,287            9,726,411         15,304,385          (1,115,251)       229,622,383           1,526,597           1,964,424         (11,460,639)                     -         (7,017,365)          3,285,544             4,094,293                 519,897

Current Liabilities
Not Subject to Compromise (4)
Post-Petition Accounts Payable                        -              26,972               54,703             18,033              16,632                 -                     -          196,018              35,108                1,970              12,938              11,351                   -              21,787                   -                    -                  -                     -                  -                      -                      -                   -
Accrued Expense                                 100,923             349,209            2,951,748             99,800           2,529,807           234,375                69,657          (33,930)            545,558            1,225,669             687,256           1,392,355                   -            (319,088)                  -                    -                  -                     -                  -                      -                      -               3,197
Payroll Taxes Payable                                 -                   -                    -                  -                   -                 -                     -                -                   -                    -                   -                   -                   -                   -                   -                    -                  -                     -                  -                      -                      -                   -
Cur Matur Of Cap Lease Obligations                    -                  (0)                   -                  -             161,590                 -                     -           65,087              56,439                    -              14,359              17,085                   -                   -                   -                    -                  -                     -                  -                      -                      -                   -
Deferred Rent                                         -                   -                    -                  -                   -                 -                     -                -                   -                    -                   -                   -                   -             302,601                   -                    -                  -                     -          6,097,231                      -                      -                   -
Deferred Lease Obligations                            -                   -                    -                  -                   -                 -                     -                -                   -                    -                   -                   -                   -                   -                   -                    -                  -                     -          2,427,975                      -                      -                   -
Notes Payable Related Party                           -                   -                    -                  -                   -                 -                     -                -                   -                    -                   -                   -                   -                   -                   -                    -                  -                     -                  -                      -                      -                   -
Deferred Income Taxes                            29,684                   -               50,405             36,449                   -                 -                     -                -                   -                    -                   -                   -                   -             483,169                   -                    -                  -                     -                  -                      -                      -                   -
Total                                           130,607             376,181            3,056,856            154,282           2,708,029           234,375                69,657          227,175             637,105            1,227,639             714,553           1,420,791                   -             488,469                   -                    -                  -                     -          8,525,206                      -                      -               3,197

Liabilities Subject to Compromise
Pre-Petition Accounts Payable                 1,130,284            1,847,132           3,888,126           1,485,219          8,570,015           809,465           1,466,316           2,749,168           2,582,743           1,320,312            1,024,644           950,006                    -          9,772,234                    -                    -                  -                     -                   -                     1                      -                     -
Notes Payable Related Party                           -                    -                   -                   -                  -                 -                   -                   -                   -                   -                    -                 -                    -         11,268,942                    -                    -                  -                     -                   -                     -                      -                     -
Defalco Payroll Taxes                              (534)              19,931              44,318                   -            756,606                 -             (70,996)               (545)              3,992                   -                    -                 -                    -             18,244                    -                    -                  -                     -                   -                     -                      -                     -
Notes Payable                                         -                    -                   -                   -            722,904                 -                   -                   -                   -                   -                    -                 -                    -          7,000,000                    -                    -                  -                     -                   -                     -                      -                     -
Third Party Payor                               193,375              287,584                   -             249,385             11,718                 -              62,262                   0              32,165                   -                    -                 -                    -                  -                    -                    -                  -                     -                   -                     -                      -                     -
Total                                         1,323,125            2,154,647           3,932,444           1,734,604         10,061,243           809,465           1,457,582           2,748,623           2,618,900           1,320,312            1,024,644           950,006                    -         28,059,420                    -                    -                  -                     -                   -                     1                      -                     -

Total Current Liabilities                     1,453,732            2,530,828           6,989,300           1,888,886         12,769,272          1,043,840          1,527,239           2,975,798           3,256,005           2,547,950            1,739,197          2,370,797                   -         28,547,889                    -                    -                  -                     -          8,525,206                      1                      -               3,197

Long-Term Liabilities
Not Subject to Compromise (4)
Obligations Under Cap Leases                            -                    0                   -                 -             30,426                  -                  -                43,562              32,840                 -                    -                    -                 -                  -                    -                    -                  -                     -                   -                     -                      -                     -
Payroll Taxes Payable, Net Of Current              (3,341)              15,138              26,733               478          3,336,809                  -            212,729                 2,416              56,376                 -                    -                    -                 -             59,070                    -                    -                  -                     -                   -                     -                      -                     -
Line Of Credit-Wells                                    -                    -                   -                 -                  -                  -                  -                     -                   -                 -                    -                    -                 -         63,702,332                    -                    -                  -                     -                   -                     -                      -                     -
Line Of Credit-Other                                    -                    -                   0                 -             49,775                  -                  -                     -                   -                 -                3,902                    -                 -          1,595,389                    -                    -                  -                     -                   -                     -                      -                     -
Total                                              (3,341)              15,138              26,733               478          3,417,010                  -            212,729                45,978              89,216                 -                3,902                    -                 -         65,356,791                    -                    -                  -                     -                   -                     -                      -                     -

Liabilities Subject to Compromise
Notes Payable                                           -                    -                   -                  -         2,156,655                  -                    -                   -                   -                 -                    -                    -                 -                  -                    -                    -                  -                     -                   -                     -                      -                     -
Notes Payable Related Party                             -                    -                   -                  -                 -                  -                    -                   -                   -                 -                    -                    -                 -        292,964,822                    -                    -                  -                     -                   -                     -                      -                     -
Third Party Payor                                       -                    -                   -                  -                 -                  -                    -                   -                   -                 -                    -                    -                 -                  -                    -                    -                  -                     -                   -                     -                      -                     -
Total                                                   -                    -                   -                  -         2,156,655                  -                    -                   -                   -                 -                    -                    -                 -        292,964,822                    -                    -                  -                     -                   -                     -                      -                     -

Total Liabilities                             1,450,391            2,545,966           7,016,033           1,889,364         18,342,937          1,043,840          1,739,968           3,021,776           3,345,221           2,547,950            1,743,099          2,370,797                   -        386,869,502                    -                    -                  -                     -          8,525,206                      1                      -               3,197

Shareholders' Equity
Partner's Capital                                     -                    -                   -                   -                  -                  -                  -                   -                   -                   -                 -                     -                   -                   -                  -                   -           2,450,000                   -                     -                   -                     -                       -
Common Stock                                          -                    -                   -                   -                  -                  -                  -                   -                   -               1,000             1,000                 1,000                   -              22,500                  -                   -                   -                   -                     -                   -                     -                       -
Subscription Receivable                               -                    -                   -                   -                  -                  -                  -                   -                   -                   -                 -                     -                   -                   -                  -                   -                   -                   -                     -                   -                     -                       -
Preferred Stock                                       -                    -                   -                   -                  -                  -                  -                   -                   -                   -                 -                     -                   -          75,000,000                  -                   -                   -                   -                     -                   -                     -                       -
Distributions                                         -                    -                   -                   -                  -                  -                  -                   -                   -                   -                 -                     -                   -                   -                  -                   -                   -                   -                     -                   -                     -                       -
Paid In Capital                                       -                    -          11,031,407                   -          9,304,932                  -          1,536,000                   -                   -              59,000         9,202,044             8,137,457                   -         204,149,139                  -                   -                   -           3,300,000                     -                   -                     -                       -
Retained Earnings                            (2,063,414)          (6,405,461)         29,298,873          (1,098,866)       (47,089,417)       (13,506,496)       (16,164,174)         33,235,044          (4,364,715)          6,745,337        (1,219,732)            4,795,131          (1,115,251)       (436,418,758)         1,526,597           1,964,424         (13,910,639)         (3,300,000)          (15,542,571)          3,285,543             4,094,293                 516,700

Total Shareholders' Equity                   (2,063,414)          (6,405,461)         40,330,280          (1,098,866)       (37,784,485)       (13,506,496)       (14,628,174)         33,235,044          (4,364,715)          6,805,337            7,983,312         12,933,588          (1,115,251)       (157,247,119)         1,526,597           1,964,424         (11,460,639)                     -        (15,542,571)          3,285,543             4,094,293                 516,700

Total Liabilities And Equity                   (613,023)          (3,859,495)         47,346,313            790,498         (19,441,548)       (12,462,656)       (12,888,206)         36,256,820          (1,019,494)          9,353,287            9,726,411         15,304,385          (1,115,251)       229,622,383           1,526,597           1,964,424         (11,460,639)                     -         (7,017,365)          3,285,544             4,094,293                 519,897




                                                                                                                                                                                                                                      Page 9 of 12
                                                                                                                           Case 18-12491-CSS                                                                    Doc 1505                                           Filed 10/03/19                                                  Page 15 of 17                                                                                                                      Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Debtors-in-Possession
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Reporting Period: July 1-31, 2019




                                                                                                                                                                                                                                                       MOR-4
                                                                                                                                                                                                                                                   Balance Sheet
                                                                                                                                                                                                                                                 As of July 31, 2019
                                                                                                                                                                                                                                                    (Unaudited)
Legal Entity:                           Promise            HLP of                 Promise               Promise Hospital Promise Hospital Promise Hospital Promise Skilled       Promise Skilled     Promise                   Success           Success             HLP of Los             Promise               Promise              HLP HealthCare,       HLP Properties at Promise                Promise           Promise             Promise
                                        Properties of Lee, Shreveport, Inc.       Properties of         of Dallas, Inc.  of Wichita Falls, of Overland Park, Nursing Facility of Nursing Facility of Healthcare #2,            Healthcare 1, LLC Healthcare, LLC     Angeles, LLC           Healthcare            Healthcare           Inc.                  the Villages      Healthcare of          Behavioral Health Rejuvenation        Rejuvenation
                                        Inc.                                      Shreveport, LLC                        Inc.              Inc.              Overland Park,      Wichita Falls, Inc. LLC                                                                                    Group, LLC            Holdings, Inc.                             Holdings, LLC     California, Inc.       Hospital of       Centers, Inc.       Center at the
                                                                                                                                                             Inc.                                                                                                                                                                                                                                     Shreveport, Inc.                      Villages, Inc.




Case Number                             18-12523            18-12517              18-12492              18-12505            18-12507            18-12506            18-12508           18-12509            18-12502            18-12524              18-12503            18-12504           18-12491              18-12494             18-12493              18-12531            18-12498             18-12533           18-12534           18-12535
Assets
Current Asset
Cash & Cash Equivalents                 $               -   $                 -   $                 -   $          (7,846) $           35,219   $          64,079   $           102    $            696    $          27,546   $          61,594     $        760,041    $      941,827     $          (81,475) $            6,849     $                 -   $               -   $                -   $              -   $              -   $                -

Accounts Receivable                                     -                     -                     -          1,624,382          1,577,327           2,688,803           2,084,883          1,237,016                     -                   -                     -                 -                     -                     -                     -                   -                    -                  -                  -                    -
Allow. For Doubtful Accts.                              -                     -                     -            204,742         (1,182,290)           (332,697)           (363,223)          (411,373)                    -                   -                     -                 -                     -                     -                     -                   -                    -                  -                  -                    -
Accounts Receivable, Net                                -                     -                     -          1,829,124            395,037           2,356,106           1,721,660            825,643                     -                   -                     -                 -                     -                     -                     -                   -                    -                  -                  -                    -

Pharmaceuticals & Supplies                             -                  -                      -                    -                  -                   -                     -                   -                   -   -                                     -                 -                     -                     -                     -                   -                    -                  -                  -                    -
Third Party Receivable                                 -                  -                      -              379,083            234,990             361,656                     6                   -                   -                   -                     -                 -                     -                     -                     -                   -                    -                  -                  -                    -
Prepaid Expense & Other Receivables                    -                  -                      -               48,205             49,867              54,162                 2,086              72,593                   -                   -                73,347                 -                     -                     -                     -                   -                    -                  -                  -                    -
Due From Related Party                        (3,477,494)          (118,570)            (8,194,949)                   -                  -                   -                     -                   -                   -                   -                     -                 -                     -                     -                     -                   -                    -                  -                  -                    -

Total Current Assets                          (3,477,494)          (118,570)            (8,194,949)            2,248,566           715,113            2,836,003           1,723,854           898,932                 27,546              61,594              833,388           941,827                (81,475)              6,849                       -                   -                    -                  -                  -                    -

Fixed Assets
Property, Plant, & Equip                                -           342,533                         -                  -                    -                   -                  -                   -                   -                   -           10,958,332                  -
Accumulated Depreciation                                -           (40,334)                        -                  -                    -                   -                  -                   -                   -                   -          (10,958,332)                 -                     -                     -                     -                   -                    -                  -                  -                    -
Net Property, Plant, & Equip                            -           302,199                         -                  -                    -                   -                  -                   -                   -                   -                    -                  -                     -                     -                     -                   -                    -                  -                  -                    -



Goodwill                                               -                  -                      -                     -                 -                    -                   -                 -                   -                     -               140,209                 -                   -                     -                        -                   -                    -                  -                  -                    -
Other Assets                                           -                  -                      -                     -                 -                    -                   -                 -             365,000             8,150,000                     -                 -           1,230,000                     -                        -                   -                    -                  -                  -                    -
Intangible Assets                                      -                  -                      -                     -                 -                    -                   -                 -                   -                     -                     -                 -                   -                     -                        -                   -                    -                  -                  -                    -
Investment In Subsidiary                               -                  -                      -                     -                 -                    -                   -                 -                   -                     -                     -                 -         340,698,150           150,000,000                        -                   -                    -                  -                  -                    -
Notes Receivable Related Party                         -                  -                      -                     -                 -                    -                   -                 -                   -                     -                     -                 -         117,021,983           304,233,764                        -                   -                    -                  -                  -                    -
Due From Affiliates                                    -                  -                      -                     -                 -                    -                   -                 -                   -                     -                     -                 -          10,760,336               508,831                        -                   -                    -                  -                  -                    -
Total Assets                                  (3,477,494)           183,629             (8,194,949)            2,248,566           715,113            2,836,003           1,723,854           898,932             392,546             8,211,594               973,597           941,827         469,628,994           454,749,444                        -                   -                    -                  -                  -                    -

Current Liabilities
Not Subject to Compromise (4)
Post-Petition Accounts Payable                          -                 -                         -             12,919              5,255              22,961 $            11,970             36,541                   -                    -                     -                  -                  -                        -                     -                   -                    -                  -                  -                    -
Accrued Expense                                         -               571                         -            235,415            316,181             396,752              84,921            (10,897)              2,180            3,201,382               735,855          1,249,453          9,660,000                        -                     -                   -                    -                  -                  -                    -
Payroll Taxes Payable                                   -                 -                         -                  -                  -                   -                   -                  -                   -                    -                 3,223                  -                  -                        -                     -                   -                    -                  -                  -                    -
Cur Matur Of Cap Lease Obligations                      -                 -                         -                  -                  -              76,669             109,053             42,247                   -                    -                     -                  -                  -                        -                     -                   -                    -                  -                  -                    -
Deferred Rent                                           -                 -                         -                  -                  -                   -                   -                  -                   -                    -                     -                  -                  -                        -                     -                   -                    -                  -                  -                    -
Deferred Lease Obligations                              -                 -                         -                  -                  -                   -                   -                  -                   -                    -                     -                  -                  -                        -                     -                   -                    -                  -                  -                    -
Notes Payable Related Party                             -                 -                         -          2,021,779         (2,405,403)         (1,896,346)          1,119,204          1,087,608          15,700,140          (11,543,689)           37,117,684        (15,194,346)                 -                        -                     -                   -                    -                  -                  -                    -
Deferred Income Taxes                                   -                 -                         -                  -                  -                   -                   -                  -                   -                    -                     -                  -                  -                        -                     -                   -                    -                  -                  -                    -
Total                                                   -               571                         -          2,270,113         (2,083,967)         (1,399,964)          1,325,148          1,155,499          15,702,320           (8,342,307)           37,856,762        (13,944,893)         9,660,000                        -                     -                   -                    -                  -                  -                    -

Liabilities Subject to Compromise
Pre-Petition Accounts Payable                           -                     -                     -          2,077,547            942,799           1,221,815             695,736            739,483              39,772           9,088,915                933,113                  -          1,441,431                        -                     -                   -                    -                  -                  -                    -
Notes Payable Related Party                             -                     -                     -          7,897,844         (3,387,185)         (2,501,784)          3,778,714          5,641,758          61,742,707           4,010,688               (798,090)        21,813,434                  -                        -                     -                   -                    -                  -                  -                    -
Defalco Payroll Taxes                                   -                     -                     -                  -                  -                   -                   -                  -                   -                   -                      -                  -                  -                        -                     -                   -                    -                  -                  -                    -
Notes Payable                                           -                     -                     -                  -                  -                   -                   -                  -                   -                   -                      -                  -                  -                        -                     -                   -                    -                  -                  -                    -
Third Party Payor                                       -                     -                     -           (248,101)                 -                   -                   -                  -                   -                   -                      -                  -                  -                        -                     -                   -                    -                  -                  -                    -
Total                                                   -                     -                     -          9,727,290         (2,444,386)         (1,279,969)          4,474,450          6,381,241          61,782,479          13,099,603                135,023         21,813,434          1,441,431                        -                     -                   -                    -                  -                  -                    -

Total Current Liabilities                               -               571                         -        11,997,403          (4,528,353)         (2,679,933)          5,799,598          7,536,740          77,484,799            4,757,296            37,991,785          7,868,541         11,101,431                        -                     -                   -                    -                  -                  -                    -

Long-Term Liabilities
Not Subject to Compromise (4)
Obligations Under Cap Leases                            -                     -                     -                  -                    -              17,469                  -               9,513                 -                     -                    -                  -                     -                     -                     -                   -                    -                  -                  -                    -
Payroll Taxes Payable, Net Of Current                   -                     -                     -                  -                    -                   -                  -                   -                 -                     -                    -                  -                     -                     -                     -                   -                    -                  -                  -                    -
Line Of Credit-Wells                                    -                     -                     -                  -                    -                   -                  -                   -       (73,927,505)                    -           10,258,514                  -                     -                     -                     -                   -                    -                  -                  -                    -
Line Of Credit-Other                                    -                     -                     -                  -                    -                   -                  -                   -                 -                     -                    -                  -                     -                     -                     -                   -                    -                  -                  -                    -
Total                                                   -                     -                     -                  -                    -              17,469                  -               9,513       (73,927,505)                    -           10,258,514                  -                     -                     -                     -                   -                    -                  -                  -                    -

Liabilities Subject to Compromise
Notes Payable                                           -                     -                     -                 -                   -                  -                     -                  -                    -        29,023,979                       -                 -                     -                   -                       -                   -                    -                  -                  -                    -
Notes Payable Related Party                             -                     -                     -                 -                   -                  -                     -                  -                    -                 -                       -                 -                     -          86,837,902                       -                   -                    -                  -                  -                    -
Third Party Payor                                       -                     -                     -           980,075           1,286,248            570,669                     -                938                    -                 -                       -                 -                     -                   -                       -                   -                    -                  -                  -                    -
Total                                                   -                     -                     -           980,075           1,286,248            570,669                     -                938                    -        29,023,979                       -                 -                     -          86,837,902                       -                   -                    -                  -                  -                    -

Total Liabilities                                       -               571                         -        12,977,478          (3,242,105)         (2,091,795)          5,799,598          7,547,191           3,557,294          33,781,275             48,250,299          7,868,541         11,101,431             86,837,902                       -                   -                    -                  -                  -                    -

Shareholders' Equity
Partner's Capital                                      -                  -                      -                     -                  -                   -                   -                  -                   -                    -                     -                  -                  -                     -                        -                   -                    -                  -                  -                    -
Common Stock                                           -                  -                      -                     -                  -                   -                   -                  -              10,000                    -                     -                  -                  -                     -                        -                   -                    -                  -                  -                    -
Subscription Receivable                                -                  -                      -                     -                  -                   -                   -                  -             (10,000)                   -                     -                  -                  -                     -                        -                   -                    -                  -                  -                    -
Preferred Stock                                        -                  -                      -                     -                  -                   -                   -                  -                   -                    -                     -                  -                  -                     -                        -                   -                    -                  -                  -                    -
Distributions                                          -                  -                      -                     -                  -                   -                   -                  -                   -                    -                     -                  -                  -                     -                        -                   -                    -                  -                  -                    -
Paid In Capital                                        -                  -            (11,031,407)                    -                  -                   -                   -                  -                   -            7,919,533                     -          5,631,740        549,079,316           340,698,000                        -                   -                    -                  -                  -                    -
Retained Earnings                             (3,477,494)           183,058              2,836,458           (10,728,912)         3,957,218           4,927,798          (4,075,744)        (6,648,259)         (3,164,748)         (33,489,214)          (47,276,702)       (12,558,455)       (90,551,753)           27,213,542                        -                   -                    -                  -                  -                    -

Total Shareholders' Equity                    (3,477,494)           183,058             (8,194,949)          (10,728,912)         3,957,218           4,927,798          (4,075,744)        (6,648,259)         (3,164,748)         (25,569,681)          (47,276,702)        (6,926,715)       458,527,563           367,911,542                        -                   -                    -                  -                  -                    -

Total Liabilities And Equity                  (3,477,494)           183,629             (8,194,949)            2,248,566           715,113            2,836,003           1,723,854           898,932             392,546             8,211,594               973,597           941,826         469,628,994           454,749,444                        -                   -                    -                  -                  -                    -




                                                                                                                                                                                                                                                   Page 10 of 12
                                    Case 18-12491-CSS            Doc 1505       Filed 10/03/19       Page 16 of 17              Promise Healthcare Group, LLC et al
                                                                                                                                             Debtors-in-Possession
                                                                                                                           Case No. 18-12491 (Jointly Administered)
                                                                                                                                   Reporting Period: July 1-31, 2019

                                                        MOR-4
                            Summary of Unpaid Postpetition Debts and Accounts Payable Aging
                                                  As of July 31, 2019
                                                     (Unaudited)
                                                    Consolidated

Number of Days Past Due              Current        0-30           31-60           61-90          Over 90        Total
Accounts Payable                     $      66,933 $      343,929 $       17,582 $       (13,830) $     148,770 $      563,385
Non-Payroll Taxes                                 -             -                -              -              -             -
Wages & Payroll Taxes Payable            2,299,346              -                -              -              -     2,299,346
Total Postpetition Debts                 2,366,279        343,929         17,582         (13,830)       148,770      2,862,731
Note: Wages and payroll taxes payable excludes accrued and unpaid PTO. Invoices on past-due payables were received
late and will promptly be paid

                             MOR-5
          Accounts Receivable Reconciliation and Aging
                       As of July 31, 2019
                          (Unaudited)
                         Consolidated
Accounts Receivable Aging              Amount
Unbilled                                  18,146,583
0 - 30 days old                           14,213,051
31 - 60 days old                           4,987,485
61 - 90 days old                          12,399,996
91+ days old                              20,020,952
Total Accounts Receivable                 69,768,068
Allowance For Doubtful                   (28,213,087)
Net Accounts Receivable                   41,554,981




                                                                      Page 11 of 12
                                   Case 18-12491-CSS             Doc 1505       Filed 10/03/19          Page 17 of 17        Promise Healthcare Group, LLC et al
                                                                                                                                          Debtors-in-Possession
                                                                                                                        Case No. 18-12491 (Jointly Administered)
                                                                                                                                Reporting Period: July 1-31, 2019
                                                                MOR-5a
                                                        DEBTOR QUESTIONNAIRE


Must be completed each month                                                                                   Yes            No
1. Have any assets been sold or transferred outside the normal course of business
this reporting period? If yes, provide an explanation below.                                                                  X
2. Have any funds been disbursed from any account other than a debtor in possession
account this reporting period? If yes, provide an explanation below.                                                          X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
below.                                                                                                          X
4. Are workers compensation, general liability and other necessary insurance
coverages in effect? If no, provide an explanation below.                                                       X
5. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). If an investment account has been opened provide the                         X
required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                      Page 12 of 12
